Title: Bernard Peyton to James Madison, 24 April 1826
From: Peyton, Bernard
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richd.
                                
                                24 April 1826
                            
                        
                        I am favor’d with yours of the 21st, covering receipts for four Hhds Tobacco, which I will have pleasure in
                            disposing of, to the best advantage, whenever you may so direct. I quote it at present from $3 3/4 to 10, general sales, a
                            very fine Hhd: might reach $11, this price tho’ I fear is temporary, & to continue only whilst the supply is
                            limited, which is yet the case, the receipts up to this time being many hundred short of this day last year: The immense
                            losses sustained by our dealers on the last crop, which has been severely felt across the water also, render them so
                            crippled in means & dispirited, that the article must be lower when the supply becomes great—I do not hesitate
                            therefore to advise sales as speedily as may suit your convenience, even a Waggon load at a time—some times it is an
                            advantage to sell a crop together, but this year I am persuaded it will be no object, while
                            delay may materially reduce its value. I incline to the opinion that in thirty days best Tobacco will not command more
                            than $7 @ 9.
                        Agreeable to the request of Mrs Madison I send by the Bag samples of Tea, Sugars & Coffee, with the
                            prices of each marked on them—There is no very fine Tea now in market, but some may soon be expected—There is not a
                            Cranberry fit for use in the City.
                        I have had the Keg filled with Sicily Madiera Wine, at 10/6 per Gallon, which I think you will find very good
                            for the price—The seeds accompany it, & I hope will prove good.
                        It will always afford me pleasure to serve you and Mrs Madison here in any & every way & beg
                            you will command me without reserve. Most respectfully Dr. Sir Your Obd: Sert.
                        
                            
                                Bernard Peyton
                            
                        
                    